DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 10/06/2021 has been entered.  Claims 1-20 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ahn on 01/10/2022.



In the Claims:
In Claim 1, line 13, “facing the inner ring,” has been deleted and --located closer to the inner ring than the first position,-- substituted therefore.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to Claims 1 and 16, the prior art of record, does not disclose of make obvious a motor comprising a rotating shaft; an impeller and a bearing comprising an inner ring, an inner diameter of the inner ring being larger than an outer diameter of the rotating shaft, and a pusher connected to a spring, but more specifically, wherein the inner ring is configured to: base on the pusher being at a second positon become detached from the rotating shaft to thereby define a gap between the inner ring and the rotating shaft.
The closest art of record is Nagashima JP-63-9722 (Document and translation attached with PTO-892, see previous Office action), disclosing a spindle bearing capable of covering from a low to high speed ranges (see machine translation, Page 1, lines 1-3) comprising: a pusher 16 connected to a spring 18 that moves from a first 

With respect to Claims 2-15 and 17-20, their pendency on Claims 1 and 16, respectively, make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 1, Paragraphs 3-4, filed 10/06/2021, with respect to specifications and drawings, have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/10/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746